17 N.Y.3d 826 (2011)
954 N.E.2d 79
929 N.Y.S.2d 789
BARBARA COLEMAN, by Her Attorney-in-Fact, MAZILEE COLEMAN, on Behalf of Herself and All Others Similarly Situated, Respondent,
v.
RICHARD F. DAINES, M.D., Individually and as Commissioner of the New York State Department of Health, et al., Appellant.
Motion No: 2011-899
Court of Appeals of New York.
Submitted August 8, 2011.
Decided September 8, 2011.
Motion by Empire Justice Center et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed.